Title: From Thomas Jefferson to Samuel F. Bradford, 8 January 1808
From: Jefferson, Thomas
To: Bradford, Samuel F.


                  
                     Sir 
                     
                     Washington Jan. 8. 08.
                  
                  The copy of Shakespear you were so kind as to send me came safe to hand, and I avail myself of the first occasion of making a remittance to Philada to include the sum of 11. D. for you. Messrs. Jones & Howell, ironmongers of Philada will pay you that sum from funds remitted them this day, if you will have the goodness to have it called for. I present you my salutations.
                  
                     Th: Jefferson 
                     
                  
               